Citation Nr: 0108195	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
occlusive disease.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from February 1944 to 
November 1945.  The veteran was a prisoner-of-war (POW), and 
received a Purple Heart medal during World War II.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for peripheral neuropathy 
and bilateral hearing loss.  

In the May 1999 rating decision, the RO also denied the 
veteran's claim for service connection for impotence.  
However, as the veteran did not file a timely notice of 
disagreement, this issue is not in appellate status.  

Regarding the veteran's claim for service connection for 
peripheral vascular occlusive disease, the veteran is already 
service-connected for peripheral neuropathy, and is in 
receipt of a 10 percent rating for each leg.  In his 
September 1998 claim, the veteran requested granting 
"service connection for a circulatory problem in my lower 
extremities."  While the treatment records show that the 
veteran has peripheral vascular occlusive disease, in the 
veteran's notice of disagreement and substantive appeal, he 
discussed his peripheral neuropathy.  Accordingly, the 
veteran's statements are interpreted as a claim for an 
increased rating for his peripheral neuropathy.  This claim 
is referred to the RO for appropriate consideration.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is a former prisoner of war.  He was granted 
service connection for peripheral neuropathy in a rating 
action of October 1989.  Despite the fact that service 
connection for peripheral neuropathy has been in effect for 
more than a decade, in March 2000 the RO sent the veteran a 
statement of the case on which the issue was reported as 
"Service connection for peripheral neuropathy."   As the 
purpose of the statement of the case is to assist the veteran 
in presenting his claim, this statement of the case, which 
obscures rather than clarifies the issue, is inadequate.

In addition, the RO denied the veteran's claims as not well-
grounded in May 1999, but there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the fact that the RO denied the veteran's claims 
as not well-grounded and the fact that the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim, the veteran's claims must be remanded.  The 
veteran should be provided with a VA examination that 
discusses the nature and etiology of his peripheral vascular 
disease and hearing loss.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  

Regarding the claim for service connection for hearing loss, 
the veteran claims that he suffered hearing loss after going 
through a pressure chamber at Air Force Gunnery School in 
Texas.  As the veteran has not yet had a VA examination to 
determine the nature and etiology of any hearing loss, the 
veteran should be afforded a VA examination pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

Regarding the veteran's claim for service connection for 
peripheral vascular occlusive disease, the veteran claimed 
that he was exposed to cold weather while held captive as a 
POW.  Accordingly, the veteran should be afforded a VA 
examination that discusses the nature and etiology of his 
peripheral vascular disease pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

In a March 1996 statement, the veteran described his sciatic 
nerve condition, and stated that he received treatment at the 
VA Medical Center in Erie.  The United States Court of 
Veterans Appeals (Court) has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the RO 
should obtain all current treatment records of the veteran's 
from the VA Medical Center in Erie.  

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
peripheral vascular disease and hearing 
loss that have not already been 
associated with the claims folder.  In 
particular, the RO should obtain all 
current records from the VA Medical 
Center in Erie.  

3.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Does the veteran have hearing 
loss? 

b.  If the veteran does have hearing 
loss, state a medical opinion as to 
the time of initial onset of the 
disorder.  

c.  If the veteran has a hearing 
loss that first became manifest 
after his active service, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
hearing loss is the result of 
acoustic trauma in service, or being 
exposed to a pressure chamber at Air 
Force Gunnery School.  

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The veteran should be scheduled for a 
VA general medical examination.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all vascular disorders that 
might be present.  The examination report 
should include responses to the following 
medical questions:

a.  State as precisely as possible 
diagnoses of all peripheral vascular 
disorders the veteran has.
 
b.  What was the time of onset of 
all peripheral vascular disorders 
diagnosed in question (a)?

c.  Are any of the identified 
disorders in question (a) related to 
the veteran's exposure to cold 
weather in service during his 
captivity as a POW or to any other 
trauma incurred in service?

d.  Are any of the identified 
disorders in question (a) related to 
the veteran's service-connected 
peripheral neuropathy?


If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  The RO should readjudicate the 
veteran's claims for service connection 
for peripheral vascular disease and 
hearing loss.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




